Citation Nr: 1547795	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to October 7, 2011, and in excess of 40 percent from October 7, 2011, for a back disability. 

2.  Entitlement to an evaluation in excess of 10 percent for left knee disability, claimed as patellofemoral syndrome.

3.  Entitlement to a rating in excess of 10 percent for bilateral elbow dermatitis.

4.  Entitlement to service connection for a bilateral hand disability.

5.  Entitlement to service connection for chronic allergic conjunctivitis, claimed as bilateral eye condition.

6.  Entitlement to service connection for bilateral arm disability.

7.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to medications taken for service-connected disabilities and/or to any service-connected disabilities.

8.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, not otherwise specified (NOS), and adjustment disorder with anxiety features, to include as secondary to medication taken for service-connected disabilities.

9.  Entitlement to service connection for a scalp disability.


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from May to September 2001, and from July 2006 to November 2007.

This matter comes before the Board of Veterans Appeals (Board) on appeal from   rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

During the pendency of this appeal, in a January 2015 rating decision, the RO granted service connection for tinnitus and a right knee disability.  Since that represents the full grant of the benefits sought, those claims are no longer before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including depressive disorder, not otherwise specified (NOS), and adjustment disorder with anxiety features.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claim on appeal.


FINDINGS OF FACT

1.  Prior to October 7, 2011, the Veteran did not meet the 40 percent schedular disability rating criteria, as his forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, or no favorable ankylosis of the entire thoracolumbar spine was present.  After October 7, 2011, the Veteran does not meet criteria for anything higher than a 40 percent rating, as there was no unfavorable ankylosis of the entire thoracolumbar spine present. 

2.  The Veteran's left knee disability manifests by no more than pain, and non-compensable loss of range of motion.

3 The Veteran's bilateral elbow dermatitis has been shown to be manifested by at least 5 percent, but less than 20 percent, of the entire body; it is not shown to have involved at least 5 percent of exposed areas affected, nor did it require systemic therapy, such as with corticosteroids or other immunosuppressive drugs.

4.  The preponderance of the evidence is against the finding that the Veteran has a diagnosis of a bilateral hand disability, bilateral arm disability, or ED. 

5.  Allergic conjunctivitis and a scalp disability were not shown in service or for well over a year thereafter; and, the preponderance of evidence fails to establish that the Veteran's diagnosed allergic conjunctivitis and scalp disability are etiologically related to his active service.

6.  The preponderance of the evidence is against the finding that the Veteran has a diagnosis of PTSD which conforms with DSM-V.  A chronic psychiatric disorder, to include depression, was not shown in service or for many years thereafter; and, the preponderance of evidence fails to establish that the Veteran's diagnosed depressive disorder and adjustment disorder are etiologically related to his active service or any service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a back disability have not been met prior to October 7, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159 (2015).

2.  The criteria for a rating in excess of 40 percent for a back disability have not been met after October 7, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  § 3.159 (2015).

3.  The criteria for a rating in excess of 10 percent for the Veteran's left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a (2015).

4.  The criteria for a rating in excess of 10 percent for bilateral elbow dermatitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).

5.  The criteria for the establishment of service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

6.  The criteria for the establishment of service connection for allergic conjunctivitis, claimed as bilateral eye condition, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

7.  The criteria for the establishment of service connection for a bilateral arm disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

8.  The criteria for the establishment of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

9.  The criteria for the establishment of service connection for an acquired psychiatric disability, to include PTSD, depression, and adjustment disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

10.  The criteria for the establishment of service connection for scalp disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying a rating under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 
38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

1.  Back Disability

The Veteran contends that his back disability warrants higher ratings than those he was awarded.  The Veteran's back disability is currently evaluated as 20 percent disabling prior to October 7, 2011, and as 40 percent disabling after October 7, 2011.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2015).  The Veteran has been diagnosed with right paravertebral thoracolumbar spasm, degenerative joint disease, and discogenic disease.  His back disability has been rated under Diagnostic Code 5237-5242.  

Here, the Board notes that hyphenated Diagnostic Codes are used for disabilities which are not specifically listed in the Rating Schedule, and, therefore, are rated analogous to a disability which affects similar functions, symptoms, and anatomical locations.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  The rating criteria, in pertinent part, provide a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; when or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2) (2015).

Intervertebral Disc Syndrome (IVDS) is rated under Diagnostic Code 5243 and is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 20 percent rating when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2015). In this case, the Board notes that the Veteran has been diagnosed with IVDS.

The Veteran underwent a VA general examination in January 2008.  He complained of constant low back pain and limited motion.  Physical examination showed flexion of 40 degrees, extension of 20 degrees, and bilateral lateral flexion and rotation of 20 degrees, all with pain.  The examiner reported evidence of large right paravertebral muscle spasms.  An MRI of the spin showed discogenic changes, and a neurological examination was normal.  

An October 2011 VA examination showed that, the Veteran's forward flexion was limited to 35 degrees, with painful motion starting at 20 degrees.  Extension ended at 15 degrees, with pain at 5 degrees.  Bilateral flexion ended at 15 degrees, with pain at 10 degrees.  Bilateral lateral rotation ended at 20 degrees, with pain at 20 degrees.  The Veteran had additional loss of range of motion after repetitive testing.  The Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine, with incapacitating episodes of at least six weeks. 

A November 2014 VA examiner noted that the Veteran's forward flexion was limited to 30 degrees, and his extension, bilateral lateral flexion, and bilateral lateral rotation were all limited to 10 degrees.  The Veteran related that he had daily severe flare-ups that lasted for hours.  The examiner noted that the Veteran experienced radiculopathy related to his back disability (here, the Board notes that the Veteran receives a separate rating for said radiculopathy).  The examiner reported that the Veteran's episodes of IVDS required bed rest of at least two but less than four weeks (total) in the past 12 months.  The Veteran had no other complications.  

As such, nothing higher than the already-assigned schedular rating of 20 percent and 40 percent can be awarded.  Prior to October 7, 2011, the Veteran did not meet the 40 percent schedular disability rating criteria, as his forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, or no favorable ankylosis of the entire thoracolumbar spine was present.  After October 7, 2011, the Veteran does not meet criteria for anything higher than a 40 percent rating, as there was no unfavorable ankylosis of the entire thoracolumbar spine present. 

In considering the applicable rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected back disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 20, and then 40, percent ratings already assigned, per the schedular criteria enumerated.  The reports of the VA examiners explicitly noted the Veteran's limitation of all ranges of motion due to pain.

The Board is cognizant that the Veteran reported that he has over six weeks of bed rest (at his October 2011 VA examination) and two-four weeks of bedrest (at his November 2014 VA examination) due to his IVDS.  This report is not, however, supported by the medical evidence of record.  None of the medical treatment records contain orders by physicians confining the Veteran to his bed for weeks (or days) at a time.  As such, the Board places low probative value on the Veteran's reports to the VA examiners as to the extent and frequency of his physician-prescribed IVDS-related bed rest.  The post-service treatment record provides highly probative evidence against such claim.   

For all of the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 20 percent prior to October 7, 2011, and in excess of 40 percent from October 7, 2011, for a back disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Accordingly, the claim is denied.

2.  Left Knee Disability

The Veteran seeks a higher rating for his left knee disability.  The Veteran is currently receiving a 10 percent disability rating for his left knee disability, chondromalacia patella, which is evaluated under Diagnostic Code 5261-5019.

There are several Diagnostic Codes which could be applicable to a knee disability.  
Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under it, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 addresses limitation of extension of the knee.  The Veteran's left knee has also evaluated under this Diagnostic Code.  Under it, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).   The Veteran has not limitation of extension and, as such, this Diagnostic Code does not apply.   

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that Code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Left knee instability is neither asserted nor shown in this case. 

The Board notes that the criteria under Diagnostic Codes 5257 and 5260 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.   

The Veteran underwent a VA general examination in January 2008.  He reported left knee pain, locking episodes, repeated effusion, and having an antalgic gait.  Physical examination showed that left knee flexion was limited to 130 degrees, and extension to 0 degrees, and that both were painful and additionally limited by pain upon repetitive use.  

A November 2012 VA examination related that the Veteran did not have any flare-ups of his left knee disability.  His left knee flexion was limited to 100 degrees, with painful motion starting at 80 degrees.  His extension was normal.  There was no additional range of motion after repetitive-use testing.  

The November 2014 examiner related that the Veteran's flexion was limited to 90 degrees, and extension from 90 to 0 degrees.  There was no additional functional loss of range of motion after three repetitions.  The Veteran alleged that he experienced daily severe flare-ups which lasted for hours.  

Based on these findings, entitlement to an increased rating under any of the applicable rating codes is not demonstrated.  

First, the Veteran's limitation of flexion (90 degrees at its worst in November 2014) does not warrant a compensable rating under Diagnostic Code 5260.  However, based on the fact that the Veteran reported ongoing left knee pain during his VA examinations and was found to have painful motion upon repeated movement, the minimum 10 percent rating assigned to the Veteran for the painful motion of the left knee under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be rated at the minimum compensable rating for a particular joint, is the correct rating here. The Veteran's limitation of flexion, which ranged from 130 degrees to 90 degrees during the period on appeal (with 140 degrees being normal knee flexion), does not warrant a rating higher than 10 percent.  The Veteran does not meet the schedular criteria for a higher rating of 20 percent for his left knee disability under Diagnostic Code 5260, as his flexion is not limited to 30 degrees, and has not been limited to 30 degrees at any time during the period on appeal.  As such, only the already-assigned 10 percent disability rating is warranted under Diagnostic Code 5260 for the entire period on appeal.  38 C.F.R. § 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).

Second, as the Veteran's limitation of extension ranged from 0 to 40 degrees during the period on appeal (40 degrees at its worst in May 2014).  At no point was the Veteran's extension of the left knee limited to 45 degrees, which would be what would warrant a 50 percent evaluation.  As such, only the already-assigned 40 percent disability rating is warranted under Diagnostic Code 5261.  38 C.F.R. § 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board has also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the left knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the left knee disability more nearly approximates the criteria for any higher rating for any period on appeal.  In this regard, it is important for the Veteran to understand that we cannot provide the Veteran more compensation of the knee problem, overall, than we could a Veteran who has no knee at all.   

3.  Elbow Dermatitis

The Veteran asserts that his bilateral elbow dermatitis is more severe than the 10 percent disability rating assigned. 

His disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, which pertains to dermatitis and eczema.  Under Diagnostic Code 7806, a noncompensable rating is assigned for dermatitis or eczema where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum schedular rating of 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

The Veteran underwent a VA general examination in January 2008.  He reported having a skin rash with itching and redness.  The examiner noted that the Veteran was being treated with antifungals and corticosteroids.  Physical examination showed numerous "tiny erythematous, papular lesions" in and around both elbows.  There was no limitation of motion due to skin lesions reported.    

The October 2011 VA examiner noted that the Veteran used two different creams, as needed, for his skin condition.  The examiner related that the skin condition covered less than two percent of the Veteran's body, and that no exposed skin was affected.    

The November 2014 VA examiner noted that the Veteran used two creams for his skin condition, and that the Veteran's dermatitis affected five percent of his body area (both total and exposed).

The Board has considered whether a higher disability rating is warranted under Diagnostic Code 7806.  However, there is no evidence in the record indicating that the Veteran's dermatitis affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas, or that it requires systemic therapy such as corticosteroids or other immunosuppressive drugs.  In addition, although he uses topical medications for his skin disability, including steroid creams, the Rating Schedule distinguishes topical therapy from systemic therapy in assigning disability ratings, and a minimum of six weeks of systemic therapy during the past 12-month period is required for a higher schedular rating Diagnostic Code 7806. 

The Board has also considered the applicability of alternative Diagnostic Codes for evaluating the Veteran's service connected dermatitis, but finds that the RO has appropriately rated the Veteran's skin disability under Diagnostic Code 7806 as his symptoms are manifested by a rash, itching, and lesions requiring topical therapy. There is no evidence that the head, face, or neck is involved, nor is there evidence that the documented scars are deep or painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, and 7804 (2015).  Furthermore, without systemic therapy or involvement of at least 20 percent of exposed or total body area, a higher schedular evaluation would not be warranted under the Diagnostic Codes addressing other skin disabilities.  


4.  Other Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111(2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the above disabilities specifically consider symptoms that the Veteran experiences.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by the symptoms enumerated in the ratings schedule.  As noted, these symptoms are part of the schedular rating criteria.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As the Veteran is already in receipt of TDIU, the Board need not consider this issue. 

B.  Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).5

The chronic diseases, per se, listed in § 3.309(a) include psychoses, though not also neuroses, and will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Bilateral Hand Disability, Bilateral Arms Disability, and Erectile Dysfunction 

In his claims for service connection, the Veteran only vaguely identified his "erectile dysfunction 2nd to the medications I take for my SC conditions" (August 2008 claim) and "arms, hands" (November 2008 claim).  In His April 2010 appeal to the Board, the Veteran added that his ED was due to his service-connected disabilities, and specifically to a back disability.  The Veteran never really provided more details, or was more descriptive, regarding any of his claimed disabilities.  

The Veteran's service treatment records (STRs) are silent for the diagnosis or treatment of any bilateral hand, bilateral arm, or ED issues.  Despite the fact that the Veteran underwent multiple VA examination over the years, which included general medical examination or examinations of his entire body system, the Veteran made no specific references to any hand, arm, or ED issues.  Similarly, no hand, arm, or ED issues were diagnosed or noted by the examiners or the Veteran's regular physicians, and there were zero findings connected to said disabilities in the Veteran's medical history.  

During the November 2008 VA genitourinary examination, the Veteran related that he had ED since 2008, and that it was secondary to medications.  The examiner noted that the Veteran had good penis erection, that he underwent no treatment, and that, basically, he had no ED.  The final diagnosis was "normal erectile."  The examiner added that no medical opinion will be provided as to the etiology of the disability, as the Veteran had no disability.     

In short, there is a complete absence of any records, or any documented evidence, of a diagnosed bilateral hand, bilateral arm, or ED.  The Veteran was advised that he should submit recent medical evidence that established a disorder of the bilateral hands, bilateral arms, or ED. To date, no records have been submitted.

A current disability exists when there is a disability when a claim for it is filed, or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran submitted his claim in August 2008 and November 2008.  There is no medical evidence that he has had a bilateral hand, bilateral arm, or ED disability at any point from that time to present.

The Board is also cognizant of the holding in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance." 

However, the evidence in this case does not demonstrate a diagnosis of a hand or arm disorder, bilateral or otherwise, or ED, at any point during the claim period, or any recent diagnoses prior to the filing of the claim for service connection.  The record does, however, contain multiple examination (and other health records) which were considered by multiple physicians and examiners.  None of the medical professionals noted any impressions of a possible arm, hand, or ED disorder, and did not diagnose the Veteran with such.  The record, in fact, contains evidence directly contradicting the Veteran's claim - he was diagnosed as having good/normal erections.  This weighs heavily against his claim. 

The Board acknowledges the Veteran's assertions that he currently has persistent or recurrent symptoms of a bilateral hand and arm disorder, as well as ED.  Yet symptoms "without a diagnosed or identifiable underlying malady or condition" does not in and of themselves constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (specifically discussing the symptom of pain). 

The Veteran is competent to report symptoms of a hand, arm, or ED disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific arm or hand disorder - that can only be done by a medical professional.  38 C.F.R. § 3.159(a)(1) (2014); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456   (2007).  The musculoskeletal system is complex and there are numerous disorders which sometimes have overlapping symptoms.  Indeed, the Veteran has not attempted to identify a specific hand or arm disorder.  He has only provided vague assertions of having said disorders.  When specifically advised of the need to provide evidence of a diagnosed disorder and given the opportunity to submit such evidence, he failed to do so.  As to ED, while the Veteran is competent to identify its symptoms, which would be obvious and identifiable, medical evidence of records contains a diagnosis of "normal erection," in direct contradiction of the Veteran's claim.  

In sum, a bilateral hand disability, bilateral arm disability, and ED have not been shown by the preponderance of the medical and lay evidence.  The benefit of the doubt rule thus is not applicable.  Indeed, there can be no valid claim absent a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for a bilateral hand disability, bilateral arm disability, and ED is accordingly denied on this basis.

2.  Allergic Conjunctivitis and Scalp Disability

The Veteran seeks entitlement to service connection for allergic conjunctivitis and a scalp disability.  In his claims for service connection, the Veteran only vaguely identified "eyes" (November 2008 claim) and "skin condition head area" (April 2009 claim).   

The Veteran's STRs are silent for any eye issues or treatment.  There is no mention of any including allergic conjunctivitis in the Veteran's STRs. Similarly, there the STRs are silent for any problems concerning the Veteran's scalp. 
The December 2008 VA examiner diagnosed the Veteran with allergic conjunctivitis, stating that the Veteran reported that his eye lids started swelling "since 1 month ago."  The examiner opined that the Veteran had no other eye problems, and that his allergic conjunctivitis was not related to his active service. 

The Veteran's VA and private treatment records were negative for any treatment or complaints of allergic conjunctivitis, or any other eye conditions.  On the contrary, the Veteran's eyes have been deemed "normal."  See for example VA treatment notes of December 21, 2007, September 16, 2008, March 5, 2010, February 11, 2009. 

An October 2011 VA examiner noted that the Veteran complained of itchy lesions on the scalp sides of the neck.  The examiner related that lichenified papules and nodules, and hyperpigmented macules were located on the sides of the Veteran's neck and scalp.  The examiner wrote that they covered less than one percent of the entire and exposed skin.  

An October 2012 VA examiner related that the Veteran complained about a rash and itchiness in the scalp area in September 2009 to his VA physician, and was treated for dermatophytosis; that the Veteran was seen again in January 2011, and was diagnosed with prurigo nodularis ("secondary changes in the skin caused by chronic rubbing or scratching"); then he was reevaluated in October 2011 and in April 2012, and the condition was deemed "improved."  The examiner noted that the Veteran's scalp condition was not related to his active service.  

Based on the most accurate, most competent medical evidence before it, the Board finds that service connection is not warranted for the Veteran's allergic conjunctivitis and scalp disability. 

While the Veteran has stated that his currently-diagnosed conjunctivitis and scalp disorders are the result of his active service, the Veteran is not competent to provide evidence as to the complex medical questions of providing specific diagnoses, and providing an opinion as to etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Routen, 10 Vet. App. 183.  
In any event, there is no indication that the Veteran's current allergic conjunctivitis and scalp disorders were caused by his service, or are in any way connected to his active service.  On the contrary, the medical evidence (and the Veteran's own statements to his examining physicians) instead indicate that both the allergic conjunctivitis and the scalp issues developed well after his separation from active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for allergic conjunctivitis and a scalp disability is not warranted.  38 U.S.C.A § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Acquired Psychiatric Disability

The Veteran claims service connection for an acquired psychiatric disability related to his active military service.  He specifically asserts that he has PTSD stemming from having been assigned to bomb road clearance duties, and that a bomb exploded close to his vehicle and threw him to the ground. 

The Veteran's service treatment records (STRs) are silent for the diagnosis or treatment of a psychiatric disability.  This provides evidence against the Veteran's claim.   

The remaining STRs show that the Veteran noted no psychiatric issues, and was not assessed as having any.  All of the Veteran's systems (including his mental health) were assessed as "normal." 

The Veteran's VA and private treatment records show no diagnosis of either PTSD or any other psychiatric disorders.  VA records prior to that date did not show a PTSD diagnosis.   

The Veteran's Social Security Administration (SSA) records show a diagnosis of depressive disorder, NOS.  The examining physician did not tie the Veteran's depressive disorder to his active service.  In fact, the physician noted that objective findings suggested that the Veteran's "mental condition is secondary to his physical condition.  See June 2009 SSA psychiatric evaluation.   
  
The Veteran underwent a VA examination in September 2008.  The examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  The examiner diagnosed the Veteran with adjustment disorder with anxiety features.  The examiner opined that the Veteran's psychiatric disorder was not related to any of the medications that the Veteran was taking, since he was not prescribed any medication for his service-connected physical conditions.  The examiner also related that in the past, when the Veteran did take medications for his service-connected conditions, "he did not report any secondary effects[.]"  

Here, the Board notes that the September 2008 VA examiner's opinion did not discuss the Veteran's claimed stressors of having a bomb explode close to his vehicle.  However, the examination report did mention the Veteran worked as a road clearance observer during his deployment in Iraq.  In addition, it is important for the Veteran to understand that even if those events did occur as he has claimed (and it is a fact that he was deployed to Iraq), they did not cause him to experience PTSD, or any other psychiatric disorder, as their impact on him did not meet the DSM-V diagnostic criteria for PTSD.  In brief, even the occurrence of the events as the Veteran claims they did would not warrant a diagnosis of PTSD in this case.  The best evidence in this case clearly indicates the Veteran does not have PTSD at this time, notwithstanding any stressor cited, and that the psychiatric disorder that he does have is not related to his active service, or any medications that he took at any point for his service-connected conditions. 

In sum, the VA examination did not diagnose the Veteran with PTSD.  PTSD was not diagnosed in the VA examination because the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD.  None of the other medical records in evidence show a diagnosis of PTSD.  The SSA-provided diagnosis of depressive disorder NOS tied the disorder to the Veteran's physical condition, and not in any way to his active service (or any other service-connected disabilities).  In sum, the totality of evidence simply fails to support a diagnosis of PTSD, and fails to show that the other psychiatric disorders with which the Veteran has been diagnosed are in any way related to his active service. 

In sum, the most competent and credible medical evidence of record fails to establish a diagnosis of PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-V.  Thus, the Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether a present disability is related to the alleged in-service stressors exists weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition, there is no evidence that the Veteran had a PTSD disability that resolved during the pendency of the appeal.  Rather, on review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any current residuals of PTSD.  As the Board has determined there is no probative medical evidence establishing a current diagnosis of PTSD, a discussion as to whether there exists a medical nexus between active service and such disability is not necessary.  Consequently, the Board finds that entitlement to service connection for PTSD is not warranted.

As to the Veteran's other diagnoses, while the Veteran does have diagnosed major depressive disorder NOS and adjustment disorder with anxiety, no link between the Veteran's diagnosed disorders and his active service has been established, or even suggested, but any of the medical evidence of record.  Both the Veteran's VA and SSA examiners believed the Veteran's depression to be tied to the physical problems which he experienced since his separation from active service.

Evidence of record also includes statements from the Veteran asserting a present PTSD disability, continuity of PTSD symptomatology since service, and a causal connection between his claimed PTSD and events in service. 

The Veteran, however, lacks the competence to diagnose PTSD or any other psychiatric disabilities which he experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2014).  Nor is he competent to assert that the psychiatric disability he experiences is in any way related to any medications which he has taken for his service-connected disabilities.  Assessment of PTSD requires a mental health evaluation by a clinical psychologist or psychiatrist, and not lay observation.  It follows that the Veteran is not competent to assert that he experienced PTSD since service.  PTSD is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of PTSD must be made by a mental health professional, pursuant to the DSM-V.  This requires medical expertise that the Veteran does not possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding a purported diagnosis of PTSD or observed PTSD symptomatology are found to lack competency.  Moreover, the Board finds that the medical evidence against the claim, especially the fact that it ultimately has been determined he does not have PTSD according to the DSM-V criteria, probatively outweighs his unsubstantiated lay testimony to the contrary. 

For the foregoing reasons, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, depressive disorder, not otherwise specified (NOS), and adjustment disorder with anxiety features, must be denied.  The criteria for entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided multiple VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's SPRs, STRs, SSA records, private treatment records, and VA treatment records.  

The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 20 percent prior to October 7, 2011, and in excess of 40 percent from October 7, 2011, for a back disability, is denied. 

Entitlement to an evaluation in excess of 10 percent for left knee disability, claimed as patellofemoral syndrome, is denied.

Entitlement to a rating in excess of 10 percent for bilateral elbow dermatitis is denied.

Entitlement to service connection for a bilateral hand disability is denied.

Entitlement to service connection for chronic allergic conjunctivitis, claimed as bilateral eye condition is denied.

Entitlement to service connection for bilateral arm disability is denied.

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to medications taken for service-connected disabilities and/or to any service-connected disabilities, is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depressive disorder, and adjustment disorder with anxiety features, is denied.

Entitlement to service connection for a scalp disability is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


